Citation Nr: 1738650	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from March 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a June 2017 Board hearing.  A transcript of the hearing is contained in the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has bilateral hearing loss as a result of his active service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with these issues given the fully favorable nature of the Board's following decision.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §  3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303 (d).

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies from 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's duty MOS of a jet engine mechanic had a high probability of hazardous noise exposure.  Additionally, the Veteran was granted service connection for tinnitus as a result of his noise exposure in service.  As such, the Veteran's in-service hazardous noise exposure (in-service injury) is conceded.

In June 2017, the Veteran and his wife testified at a Board hearing.  The Veteran stated that he did not use any hearing protection in service, and that none was provided.  "I don't recall even having any period, you know, regardless if it was offered to us or not. We did a lot of work on the flight line, with the jet engines."  His representative noted a July 1958 hearing conservation form included that he did not use hearing protection.  The Veteran testified he had no hearing difficulty prior to service, but that he noticed his hearing had declined within a few years of being discharged.  It continued to worsen until the severity of hearing loss he had at the time of the hearing.  The Veteran stated he did not have a history of post-service noise exposure.  He noted he was a mechanic after service, working on heavy duty equipment or trucks for a Ford dealership.  He then worked for a phone company as a mechanic, but on small equipment and pick-up trucks.  He stated that this work was not very noisy because the engines worked on were "one at a time" and were mostly just pick-up trucks.  He stated the noise from those engines was "nothing to compared to the noise exposure" of the jet engines in service.  He felt in service the hearing loss from work would "go away" in the quieter times.  But, he did notice reduced hearing acuity during his work hours and within a few hours after work.  He stated he spoke with his VA physician and that she stated that his jet engine noise exposure would affect his hearing "down the line."  The Veteran's wife testified that they met two months after he discharged from service.  She did not notice he had hearing trouble when he first left service but his hearing loss became gradually evident.

A review of the Veteran's service treatment records shows that his January 1959 entrance examination did not include audio testing, only a "whisper" hearing test.  The Veteran did not complain of hearing loss upon entering service.

A July 1958 hearing conservation data record noted that he was exposed to noise for 8 hours (likely per day) and that he wore "elastic" hearing protection during exposure to loud noise.  This conservation hearing data sheet included a pure tone hearing test, which the Board will not list for the sake of brevity.  It did not show hearing loss for VA purposes.  

The Veteran's March 1959 discharge examination included puretone testing.  As this testing occurred in 1959, the decibel results would need to be converted from ASA to ISO units in order to meet current standards.  The Board looked at the converted decibel levels, and these did not meet VA standards for hearing loss; however, when compared with the conversion of the July 1958 record, the Veteran's hearing had declined.  Again, for the sake of brevity, the Board will not list the before and after hearing conversion results. 

In March 2013, the Veteran was afforded a VA audio examination.  Testing revealed the Veteran had hearing loss for VA purposes bilaterally.  He was diagnosed with bilateral sensorineural hearing loss.  The examiner provided a negative nexus opinion between the Veteran's service and his current bilateral hearing loss.  The rationale was that the Veteran's entrance physical from January 1957 did not contain any audiological data and  his discharge examination from March 1959 revealed normal hearing sensitivity from 500 to 6000 Hz bilaterally.  Notably, the examiner provided a positive nexus opinion between the Veteran's tinnitus and his "exposure to hazardous noise levels while serving as a jet mechanic."  The Veteran even reported experiencing temporary hearing threshold shifts and tinnitus often after working on noisy B52 and KC135 aircraft.  

At the time of his hearing, the Veteran provided additional medical evidence in support of his claim.  This included a May 2017 VA treatment record where the Veteran questioned if his exposure to jet engine noise and the rifle range in service without hearing protection for more than 18 months could have added to his hearing loss.  The physician noted that even though his hearing loss was not present in service, "it is something that can develop over time."

The Veteran additionally provided a May 2017 opinion from a private audiologist, Dr. R.C., who provided a positive nexus opinion.  The opinion was that "due to [the Veteran's] history of excessive noise exposure over an enlisted period of eighteen months on the flight line and the inadequate use of hearing protection during that time...this amount of noise exposure over time could have added to the degree of hearing loss that [the Veteran] presented."  The audiologist noted that the noise exposure could have added to his current hearing loss without showing hearing loss at the time of discharge.

As noted above, the Veteran had an "in-service injury" of exposure to hazardous noise.  The Veteran also has current bilateral hearing loss for VA purposes, as shown in the 2013 VA examination and in a private 2008 hearing test the Veteran provided.

The record contains conflicting medical opinions regarding a nexus between the Veteran's current hearing loss and his in-service noise exposure.  Although the 2013 VA examiner was correct that the Veteran's discharge hearing test did not show hearing loss, a review of his hearing from 1958 to 1959 showed a decrease in hearing acuity.  Additionally, service connection does not require that hearing loss be diagnosed in service.  The subsequent May 2017 medical opinions both noted that exposure to hazardous noise can result in hearing loss subsequent to discharge.  

Given that the Veteran is service connected for tinnitus due to hazardous noise exposure, he has credibly testified that he had moments of decreased hearing acuity in service after noise exposure, that his in-service hearing testing show a decrease in hearing acuity, and that the record now contains two positive nexus opinions that his noise exposure "could" have contributed to his current hearing loss, the Board finds that the evidence is sufficient to warrant a grant of service connection for bilateral hearing loss.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


